Citation Nr: 0718477	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite to the lower extremities.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1949.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran entitlement to service 
connection for hypertension and frostbite of the lower 
extremities.  In March 2007, the veteran testified at the RO 
before the undersigned Veterans Law Judge.  The Board has 
granted the veteran's motion for advancement of his appeal on 
the Board's docket.  


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrated 
that a chronic disability of the lower extremities, claimed 
as residuals of frostbite, was incurred during active 
military service, or manifested to a compensable degree 
within a year thereafter.  

2.  The competent evidence of record does not demonstrated 
that hypertension was incurred during active military 
service, or manifested to a compensable degree within a year 
thereafter.  


CONCLUSIONS OF LAW

1.  A disability of the lower extremities, claimed as 
secondary to frostbite, was not incurred in or aggravated by 
active military service, or within a year thereafter.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).  
2.  Hypertension was not incurred in or aggravated by active 
military service, or manifested to a compensable degree 
within a year thereafter.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claims, a letter 
dated in October 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The October 2004 letter, as well 
as subsequent communications, informed him that additional 
information or evidence was needed to support the claim and 
asked the claimant to send the information or evidence to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is 
available.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter in March 2006 regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

I. Service connection - Frostbite of the lower extremities

The veteran seeks service connection for residuals of 
frostbite to the lower extremities.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records, with the exception of 
a June 1949 service separation medical examination, are 
unavailable.  According to a November 2004 statement from the 
National Personnel Records Center (NPRC), the veteran's 
service medical records are presumed to have been destroyed 
in a 1973 fire at the NPRC, and searches of alternative 
sources, such as the Surgeon General's Office, resulted in no 
additional records.  In light of the absence of service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The June 1949 service separation examination report was 
negative for any disabilities of the lower extremities, with 
the exception of 1st degree pes planus bilaterally.  

Chronologically, the next medical evidence of record consists 
of the veteran's private medical treatment records, beginning 
in 1994.  The only current disability of the lower 
extremities noted in the veteran's recent private medical 
treatment records is occasional knee pain and edema of the 
lower extremities.  In June 1996, he was seen for right knee 
pain following a full round of golf.  Knee overuse syndrome 
was diagnosed.  Obesity was also noted.  The veteran 
continued to experience bilateral knee pain, and in October 
1996, arthritis of the knees was confirmed on X-ray.  A 
history of sports-related injuries to the knees was noted, 
although no dates of onset were given.  Bilateral effusion of 
the knees was noted in November 1996.  Clinical entries dated 
in February 2000, May 2000, and September 2002 all note edema 
of the lower extremities.  

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge.  He explained that he was stationed in 
Canada during part of his military service, and was exposed 
to extremely cold temperatures for extended periods of time.  
He stated he served as a mechanic during service, and was 
frequently outside working on equipment, during which he was 
exposed to severe temperatures.  The veteran's service 
personnel records confirm his service as a diesel mechanic 
and motor transportation technician.  The veteran has also 
stated he injured his knees playing sports for military 
teams.  

Nevertheless, after considering the totality of the record, 
the Board finds the preponderance of the evidence to be 
against the award of service connection for residuals of 
frostbite of the lower extremities.  Even assuming the 
veteran had cold injuries during service, the competent 
evidence of record does not reflect a chronic disease or 
injury was sustained at that time.  His June 1949 service 
separation examination does not disclose any residuals of 
cold injury to the lower extremities.  Even though he has 
been diagnosed with edema of the lower extremities and 
bilateral arthritis of the knees more recently, no examiner 
has suggested or provided a medical opinion that such 
disabilities are the result of disease or injury during 
military service, including frostbite.  The first competent 
evidence of a chronic knee disability dates to the mid-
1990's, nearly 50 years after the veteran's service period.  
In the absence of evidence such a disability began during 
military service or was manifested shortly thereafter, 
service connection for residuals of frostbite to the lower 
extremities must be denied.  

The veteran has testified his current disabilities of the 
lower extremities were initially incurred during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The Board notes that a VA medical examination and opinion 
have not been obtained with respect to the veteran's claim.  
However, the Board finds that the evidence, which does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is unnecessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  As 
post-service medical records provide no basis to grant the 
claim, and in fact provide evidence against this claim, a VA 
examination or medical opinion is not warranted.  

More specifically, in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case.  The duty to assist is not invoked, 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Thus, referral of this case for an examination or a medical 
opinion under the circumstances here presented is 
unnecessary.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for residuals of frostbite of 
the lower extremities, as competent evidence of a nexus 
between an in-service disease or injury and a current 
disability of the lower extremities has not been presented.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Hypertension

The veteran also seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
year after service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

As already noted, the veteran's service medical records, with 
the exception of a June 1949 service separation medical 
examination, are unavailable and no alternate records have 
been found.  In light of the absence of service medical 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The June 1949 service separation examination report did not 
show any indication of hypertension.  His standing blood 
pressure at that time was 116/70.  No history of abnormal 
blood pressure readings was noted.  

The veteran's recent private medical treatment records 
confirm a current diagnosis of hypertension, for which he 
receives regular medical follow-up.  His high blood pressure 
is only somewhat controlled by medication.  His first 
diagnosis of hypertension dates to approximately 1995.  

In his March 2007 testimony at the travel Board hearing, the 
veteran said that he was first diagnosed with hypertension 
during military service or within a year thereafter.  

Nevertheless, after considering the totality of the record, 
the Board finds the preponderance of the evidence to be 
against the award of service connection for hypertension.  
Competent evidence has not been presented establishing onset 
of his hypertension during military service or within a year 
thereafter.  Although the veteran testified that his 
hypertension was first incurred during military service or 
shortly thereafter, as a layperson, he is not capable of 
making medical conclusions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Significantly, his June 1949 service 
separation examination did not show any evidence of essential 
hypertension or high blood pressure.  The first competent 
evidence of hypertension dates to the mid-1990's, many years 
after the veteran's service period, and there is no medical 
opinion evidence relating hypertension to service.  In the 
absence of evidence that hypertension began during military 
service or within a year thereafter, service connection for 
the disability must be denied.  

Although no medical examination has been conducted or medical 
opinion obtained with respect to the veteran's hypertension 
claim, the Board finds that the evidence, which does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  
Because the medical evidence does not show hypertension 
during service or any link to service, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension, as 
competent evidence of the onset of hypertension during 
service or to a compensable degree within a year thereafter 
has not been presented.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for residuals of frostbite 
to the lower extremities is denied.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


